Citation Nr: 1336402	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  08-19 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to carbon tetrachloride exposure. 

2.  Entitlement to service connection for trigeminal neuralgia, to include as due to carbon tetrachloride exposure. 

3.  Entitlement to service connection for cranial nerve pain, to include as due to carbon tetrachloride exposure. 

4.  Entitlement to service connection for headaches, to include as due to carbon tetrachloride exposure. 

5.  Entitlement to service connection for a ruptured testicle, to include as due to carbon tetrachloride exposure. 

6.  Entitlement to service connection for muscle fasiculations of the arms and legs, to include as due to carbon tetrachloride exposure. 

7.  Entitlement to service connection for chronic lymphoid hyperplasia, to include as due to carbon tetrachloride exposure.  

8.  Entitlement to service connection for a stomach disorder, to include as due to carbon tetrachloride exposure.  

9.  Entitlement to service connection for chronic obstructive lung disease, to include as due to carbon tetrachloride exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION


The Veteran served on active duty from January 1955 to January 1959 and from January 1959 to January 1963, followed by service for an unknown period in the Army Reserve.  During that period, he served on active duty for training (ACDUTRA), also referenced as active duty for special work (ADSW), from May 1991 to September 1991, with additional ADSW occurring from May 1992 to September 1992.  The Veteran further alleges additional active service, otherwise unverified and uncharacterized, from July 25, 1993, to September 24, 1993.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions entered in July 2007 and December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Due to the Veteran's relocation, this appeal was later certified to the Board from the RO in Wichita, Kansas. 

By its decision of February 2013, the Board determined that finality did not attach to an adverse rating decision of July 1963, as it pertained to the denials of service connection for chronic lymphoid hyperplasia, a stomach disorder, and chronic obstructive lung disease, to include as due to carbon tetrachloride exposure as to all entities.  Those original claims for service connection and the other issues on appeal were then remanded to the RO via the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  Following the AMC's attempts to complete the requested actions, the case has been returned to the Board for further review.  

Notice is taken that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the RO through the AMC.  VA will notify the appellant if further action is required on his part.


REMAND

By its February 2013 remand, the Board directed the AMC to verify and characterize each period of service of the Veteran and to obtain all available service treatment and personnel records for each such period.  This was not accomplished while the case remained in remand status and corrective actions are thus necessary.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998)  The dates of Veteran's service in the U.S. Army Reserve remain unknown, nor was it determined through input from the service department whether the period of service from May to September 1991 was in fact ACDUTRA, and what the characterizations were for the periods of service, if any, from May to September 1992 and from July to September 1993.  

The record reflects that the AMC contacted the National Personnel Records Center (NPRC) in February 2012 to request service treatment and personnel records for the two known periods of active duty, to which the NPRC responded in April 2013 that the records were fire-related and there were no service treatment or Office of the Surgeon General records; it was further noted that if the Veteran was treated and could supply the necessary information, then a Personnel Information Exchange System or PIES M05 request was to be made by the AMC.  The AMC then contacted the Veteran by letter later in April 2013 for the purpose of requesting him to complete a National Archives Form 13075, Questionnaire about Military Service to facilitate a search of secondary sources through an M05 request.  The Veteran completed and returned that form to the AMC in June 2013, but no M05 request, NPRC contact, or search of secondary sources, other than through the AMC's contact with the Veteran by letter in late June 2013 and by telephone in July 2013, is thereafter shown prior to the AMC's entry in July 2013 of a formal finding as to the unavailability of service treatment and personnel records for all periods of service.  

That notwithstanding, the Veteran's VA claims folder contains two envelopes of service treatment records, which were previously obtained from the NPRC.  One such envelope contains records of examinations and treatment received by the Veteran during periods of active duty in the mid to late 1950s and early 1960s, while the second enveloped received from the NPRC in June 2010 includes medical records dating from approximately 1972 to 1992.  On that basis, the formal finding as to the unavailability of all service treatment records for all periods, as well as the NPRC's notation that the Veteran's service medical and personnel records were destroyed by fire, presumably in reference to the fire occurring in July 1973 in St. Louis, Missouri, are called into question and necessitate clarification and additional actions.  

Verification of all service dates continues to be necessary, as is a characterization by the service department of each such period of service, as to whether it was active duty, ACDUTRA, or inactive duty.  Notice is taken with respect to the one or more indicated periods of ADSW, VA's Adjudication Procedure Manual (APA) indicates that ADSW for training purposes is not considered active duty but all other duties are considered to be active duty.  The APA indicates that further development may be undertaken for periods of ADSW to determine the type of duty performed.  See APM, M21-1MR, Part III, Subpart v, 4.C.16.i, Note.  As it is not clear whether the period or periods of ADSW were for training purposes or not, further development must be undertaken to clarify the reason the Veteran was on ADSW.  Further actions to ensure that all service treatment and personnel records are likewise required.  

Concerning the VA examinations, such were accomplished in June 2013 and review of the findings and opinions obtained does not permit the Board to address fully the questions of whether any current disability with respect to certain claimed disorders originated in service or are otherwise attributable to service.  The VA examiner opined that there was no nexus to service with respect to any claimed disorder, although it is unclear whether current disability was conceded as to those entities other than prostate cancer or rupture of the testicles.  Diagnoses of atrophy of one or more of the testes, benign lymph node biopsy of the right sub-mandible, subjective muscle fasiculations of the lower extremities and arms, resolved trigeminal neuralgia, subjective paresthesias of the lower extremities, and migraine including migraine variants were recorded.  The rationale for the opinion as to the absence of any nexus to service concedes only objective findings for prostate cancer, and testicular rupture and a prior history of excision of benign lymph nodes and a cranial nerve condition of trigeminal neuralgia, noting that all but prostate cancer and the testicular rupture were non-recurrent and/or subjective.  Remand to permit the VA examiner to clarify whether current disability is shown as to all but prostate cancer and testicular rupture is advisable, and it would be of assistance to the Board if the VA examiner were to clarify whether and for what reason(s) the Veteran's prostate cancer and testicular rupture are not of service onset.  

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Verify the specific dates of all periods of active duty and reserve service, ACDUTRA, and inactive duty training, to include those periods of service from May to September 1991, May to September 1992, and from July to September 1993.  Those efforts should be undertaken until the information and/or records requested have been obtained and associated with the Veteran's VA claims folder or until it is found in a formal determination that the records/data sought do not exist or that further efforts to obtain same would be futile.  Notice of that formal determination as to the unavailability of records or verifying data should then be furnished to the Veteran in writing. 

2.  Conduct further development under the APM, M21-1MR, Part III, Subpart v, 4.C.16.i to verify whether the Veteran's one or more periods of ADSW constitute active service.  These efforts should be undertaken until the information and/or records requested have been obtained and associated with the Veteran's VA claims folder or until it is found in a formal determination that the records/data sought do not exist or that further efforts to obtain same would be futile.  Notice of that formal determination as to the unavailability of records or verifying data should then be furnished to the Veteran in writing.

3.  Obtain for inclusion in the Veteran's VA claims folder complete service treatment and personnel records for each period of service, to include a PIES M05 request for reconstruct the records using alternate source documents.  As past thereof, clarify with the NPRC whether any of the Veteran's service treatment and/or personnel records are fire-related or otherwise destroyed by fire.  Those efforts must continue until the information and/or records requested have been obtained and associated with the Veteran's VA claims folder or until it is found in a formal determination that the records/data sought do not exist or that further efforts to obtain same would be futile.  Notice of that formal determination as to the unavailability of records or verifying data should then be furnished to the Veteran in writing.

4.  Return the reports of VA examinations and opinions compiled by M. Wait, APRN, in June 2013 for the preparation of an addendum to her earlier reports.  That addendum should address the question of the existence of current disability involving certain claimed disorders and the rationale as to why the Veteran's prostate cancer and testicular rupture are not of service onset or otherwise attributable to his military service.  The claims folder in its entirety must be made available to and reviewed by the author of the requested addendum for use in the study of this case. 

The reviewing VA medical professional is asked to address the following, providing a professional opinion and supporting rationale for each: 

a)  Is there current disability shown with respect to claimed trigeminal neuralgia, cranial nerve pain, headaches including migraines, muscle fasiculations of the arms and legs, chronic lymphoid hyperplasia, a stomach disorder, or chronic obstructive pulmonary disease?

b)  What is the rationale for the previously provided opinion that neither the Veteran's prostate cancer, nor his testicular rupture, was incurred in or caused by any claimed inservice injury, event, or illness?  

5.  Lastly, readjudicate the merits of the issues of the Veteran's entitlement to service connection for residuals of prostate cancer, trigeminal neuralgia, cranial nerve pain, headaches, ruptured testicle, muscle fasiculations of the arms and legs, chronic lymphoid hyperplasia, a stomach disorder, and a lung disorder, and if any benefit sought on appeal is not granted, provide the Veteran with a supplemental statement of the case and afford him a reasonable period in which to respond, prior to returning the case to the Board for further review. 

No action by the Veteran is required until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



